Citation Nr: 0610743	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of visual 
acuity to include eye injury and retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court), in the case of Kent v. Nicholson, 
__Vet.App.__, No. 04-181 (Mar. 31, 2006), found that in the 
context of a claim to reopen a previously denied claim for 
service connection, the Veterans Claims Assistance Act (VCAA) 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet.App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance), overruled, in part, 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) 
(stating that Hodge left intact the requirement that the 
evidence must be relevant to and probative of an issue that 
was a specified basis for the last final disallowance).  

The veteran's claim for service connection for an eye injury 
was denied by the RO in a September 1981 rating decision.  
Subsequently, service connection for an eye condition was 
denied by the RO in a July 1985 rating decision.  Other 
decisions have since denied her requests to reopen her claim.

In August 2003, the RO received the veteran's request to 
reopen her claim for service-connected blindness due to eye 
problems she had prior to and while serving in the military.  
The August 2003 letter to the veteran advised what generally 
qualified as new and material evidence.  However, it did not 
specifically describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denials.

Accordingly, the case is REMANDED for the following action:

Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  The veteran 
should be informed, based on the last 
final denial of her claim, of the 
specific information and evidence not of 
record (1) that is necessary to reopen 
her claim; (2) that VA will seek to 
obtain; and (3) that the claimant is 
expected to provide.  The veteran should 
also be advised to provide any evidence 
in her possession that pertains to the 
claim.  In addition, the veteran should 
be informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  
     
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).








 Department of Veterans Affairs


